DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Species X, Figure 4, claims 28-45 in the reply filed on 04/06/2022 is acknowledged.
Claims 46-47 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/06/2022.
	Claims 28-47 are currently pending in this application with claims 1-27 being cancelled and claims 46-47 being withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The Remarks/arguments presented by Applicant on 08/09/2022 and the discussion during a telephone call on 11/22/2022 with Nicoletta Kennedy has raised issues of indefiniteness and inconsistency in the amended claims. During the phone call the examiner confirmed the elected Species X as shown in Figure 4 was examined.
	In claim 28, the limitation “a first sole region comprising particle foam having particles within a volume define at least vertically and sidewardly” is indefinite and misleading. The way the claim 28 is written, it implies that there is a volume, i.e. space, cavity created in the first sole region that contains particles within. But based on the conversation during the telephone call with Ms. Kennedy it was confirmed that there is no volume/space/cavity that contains the particles within, rather the first sole region is made of the foam particles that are fused together and create the sole. Correction and clarification of this limitation is required.
	The limitation “a deformation region positioned proximate and sideward to the first sole region and the control element” is indefinite and misleading. The elected embodiment of figure 4, discloses the deformation to be a groove and part of the control element. If the deformation region is part of the control element, how can it be proximate to the control element?
Claim 30 recites the limitation "a control element" in line 2.  There is only one control element in the embodiment of figure 4, so the examiner will treat this control element to be the same as the control element claimed in claim 28.
Claim 32 recites the limitation “wherein the control element comprises a groove” which reinforces the argument that the deformation region is a groove that is part of the control element, and contrary to applicant’s argument the deformation region and control element are not distinct elements.
 			Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 28, 30-31, 33 and 35-45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Portzline et al. (Pub. No. US 2011/0283560). 	With respect to claims 28, 30-31, 33, 35-37 and 45, Portzline discloses a sole with a midsole (100c multiple response property midsole, see FIG. 1C), wherein the midsole (100c) comprises: a first sole region (white area in the heel portion which includes the third response property material 14, see figure 1C) comprising particle foam (midsole is formed by using foam pellets of different properties) having particles (foam pellets, see figures 2B, 3B & 5) positioned within a volume (the midsole) defined at least vertically and sidewardly (see figures 1-5); a control element (horse-shoe pattern area that is made of the  first response property material 10 that has a higher density or durometer than second response property material 12 and third response property material 14, which may provide stability in the side and rear areas of the foot, see figure 1C) positioned proximate the first sole region; and a deformation region (area formed from the second response property material 12) positioned proximate and sideward to the first sole region and the control element (see figure 1C), wherein the deformation region comprises a volume greater than that of a single expanded particle (foam pellets 24, 26, 28, see figures 2B, 3C and 5) in the particle foam (foam pellets 24, 26, 28, see figures 2B, 3C and 5) and is configured to allow deformation of the particle foam of the first sole region in a sideward direction under a pressure load on the sole along a vertical direction (it is apparent to one of ordinary skilled the art that deformation of particle foam (the deformation of the sole area formed of third response property foam material of lower density or durometer foam will occur inevitably when the sole is subjected to a load, leading to the conclusion that a deformation of particle foam is implicitly disclosed in the reference); wherein the control element (horse-shoe pattern area that is made of the  first response property material 10 that has a higher density or durometer than second response property material 12 and third response property material 14, which may provide stability in the side and rear areas of the foot, see figure 1C) the that limits the deformation of the particle foam of the first sole region; wherein the control element comprises at least a part of the deformation region (see figure 1C); wherein the control element at least partially bounds the first sole region on its sides (outer periphery surrounding the heel area); wherein the deformation region comprises a material (second response property material formed from foam pellets) that yields to the deformation of the material of the first sole region (midsole is formed from different response property materials); wherein the yielding material has a deformation stiffness that is 5% - 40% greater than the deformation stiffness of the first sole region (the material response property is durometer, for instance, the low, medium, and high identifiers may correspond to 55, 60, and 65 Asker C; or 55, 65, and 75 Asker C); a shoe (see figure 1H) with the sole; and wherein at least one of a shape, size, and location of the deformation region provides the deformation region with predetermined properties (see figures 1-5).
With respect to claims 38-44, Portzline discloses wherein the sole further comprises a second sole region (the white area made of the third response property material 14 that extends from the toe area all the way to the midfoot area, see figure 1C) comprising particle foam (foam pellets) and providing an increasing deformation stiffness along at least one predetermined direction; wherein the increase in the deformation stiffness (second blended transition 18 may be disposed between second response property material 12 and third response property material 14) is at least partially due to an increase in density of the particle foam of the second sole region along the at least one predetermined direction; wherein the at least one predetermined direction extends from a medial side of the sole towards a lateral side of the sole (third response property material 14 may comprise the rest of the midsole. In various embodiments, blended transition zones 16 and 18 may be disposed between the different response property materials, and may contribute to the fluid motion, strength, and mechanics of the midsole); wherein the increase in deformation stiffness in the second sole region is smaller in an area where impact occurs and larger on an opposite side of the second sole region (surrounded by the second response property material 12); wherein at least the second sole region tilts inwards toward the impact area due to a stronger compression of the second sole region in the impact area (softer response property material 14); wherein the first sole region extends into a forefoot region and wherein the second sole region extends into a heel region (see figure 1C); wherein the first sole region and the second sole region at least partially coincide (see figure 1C).
			  Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 28-35, 37 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over  Hernandez (US 6,564,476) in view of Portzline. 	
With respect to claim 28, Hernandez discloses a sole (combination of 16 with affixed pad 18, see figures 1-2) with a midsole, wherein the midsole comprises: a first sole region (pad 18) comprising polymeric ethyl vinyl acetate or EVA;  a control element (peripheral wall 20 with integrally formed plurality of ribs 32 that are made of thermal plastic rubber or TPR) positioned proximate the first sole region (see figure 1); and a deformation region (empty space/groove between ribs 32) positioned proximate and sideward to the first sole region (18) and the control element (peripheral wall with ribs). Hernandez does not appear to disclose the EVA pad to be made of foam particles. Portzline discloses the soles for shoes can be made of polymer foam particles/pellets. The polymer foam pellets may be ethylene vinyl acetate (EVA) pellets. EVA is a polymer that may approach elastomeric materials in softness and flexibility, yet may be processed like other thermoplastics. The material has good clarity and gloss, barrier properties, low-temperature toughness, stress-crack resistance, hot-melt adhesive waterproof properties, and resistance to UV radiation. Therefore, it would have been obvious to one of ordinary skill in the art to make the first sole region (EVA pad) of Hernandez from foam particles as taught by Portzline to provide good clarity and gloss, barrier properties, low-temperature toughness, stress-crack resistance, hot-melt adhesive waterproof properties, and resistance to UV radiation.
The combination of Hernandez and Portzline discloses the first sole region (pad 18) comprising particle foam having particles positioned within a volume defined at least vertically and sidewardly (as modified by Portzline); wherein the deformation region (space/groove between the ribs) comprises a volume greater than that of a single expanded particle in the particle foam and is configured to allow deformation of the particle foam of the first sole region in a sideward direction under a pressure load on the sole along a vertical direction (it is apparent to one of ordinary skilled the art that deformation of particle foam will occur inevitably when the sole is subjected to a load, leading to the conclusion that a deformation of particle foam is implicitly disclosed in the reference).
With respect to claims 29-35, 37 and 45, the combination of Hernandez and Portzline discloses wherein the deformation region is at least partially provided as an empty space (spaces between the ribs); wherein the control element that limits the deformation of the particle foam of the first sole region (peripheral wall with ribs made of TPR); wherein the control element comprises at least a part of the deformation region (spaces are between ribs which are integral with peripheral wall); wherein the control element comprises a groove (space between ribs); wherein the control element (peripheral wall 20 with ribs) at least partially bounds the first sole region (pad 18) on its sides; wherein the control element is free from particles of the particle foam (made of TPR); wherein the deformation region (TPR) comprises a material that yields to the deformation of the material of the first sole region; a shoe with the sole (see figure 1); and wherein at least one of a shape, size, and location of the deformation region provides the deformation region with predetermined properties..
Response to Arguments
Applicant’s arguments with respect to claim(s) 28-45 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shown are soles with expanded particles analogous to applicant’s instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILA M MOHANDESI whose telephone number is (571)272-4558. The examiner can normally be reached M-Thurs. 7:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILA M MOHANDESI/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        

JMM
11/23/2022